Beck, J.
1. This court will not reverse the judgment of the court below overruling the petition for certiorari, there being no sufficiently definite exceptions to the ruling or judgment which the petitioner sought to have corrected by the certiorari proceedings.
2. The petition for certiorari complained of an order requiring an obstruction to be removed from an alleged private way, passed after the introduction of evidence. No ruling on any question of law was set out or assigned as erf or; the only exception to the judgment or assignment was in the following language: “Petitioner avers that said court erred in so finding and in so ordering and in entering up judgment as aforesaid, all of which rulings and findings of said court petitioner assigns as error.” Wheeler v. Worley, 110 Ga. 513 (35 S. E. 639); Smith *687v. Marshall, 127 Ga. 374 (56 S. E. 416.); Citizens Banking Co. v. Paris, 119 Ga. 517 (46 S. E. 638).
May 19, 1914.
Certiorari. Before Judge Fite. Catoosa superior court. February 6, 1913.
George G. Glenn, for plaintiff in error.
Ben E. Neal and Maddox, McCamy & Shumate, contra.

Judgment affirmed.


All the Justices concur.